Citation Nr: 0011085	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to November 
1971.  The veteran died in August 1992; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

In April 1996, the Board remanded the appellant's case to the 
RO for additional development.  The requested development was 
completed, and in November 1999, the RO issued a Supplemental 
Statement of the Case in which it continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Thereafter, the claims 
folder was returned to the Board for adjudication.  For the 
reasons and bases set forth below, however, the Board finds 
that another remand is necessary before the appellant's claim 
can be properly adjudicated.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that one 
of the causes of the veteran's death was prostate cancer, 
which she alleges he incurred as a result of exposure to 
ionizing radiation in service.  Specifically, she alleges 
that he was exposed to radiation while serving as a nuclear 
weapons maintenance specialist in service from September 1965 
to November 1971.



Factual background

The records on appeal reflects that the veteran was a nuclear 
weapons maintenance specialist during his service.

VA treatment records reveal that in March 1991, the veteran 
was diagnosed Stage D-III carcinoma of the prostate.  He was 
subsequently also diagnosed with metastatic cancer of the 
bone and blood.  He died on August [redacted], 1992.  The 
certificate of death notes that primary cause of death as 
"natural".  Underlying causes of death included cancer and 
"blood and bone cancer."  No autopsy was performed.

Relevant law and regulations

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (1999).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).


Reasons for remand

Subsequent to the Board's April 1996 remand, prostate cancer 
was added to the list of radiogenic diseases under 38 C.F.R. 
§ 3.311.  See 63 Fed. Reg. 50, 993 (1998); 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  The Board believes that the medical 
evidence of record demonstrates that prostate cancer was a 
contributing cause of the veteran's death.   

Based on the above, the Board concludes that the appellant 
has presented a well grounded claim of entitlement to service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5107(a) (West 1991).  There is arguably 
evidence of radiation exposure; the veteran died of cancer; 
and the statutory presumption discussed above arguably 
provides a nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Because the veteran's prostate cancer became manifest more 
than five years after his discharge from service, and because 
the appellant has contended that the veteran's prostate 
cancer was related to exposure to radiation in service, the 
procedures set forth in 38 C.F.R. § 3.311 must be complied 
with.  Thus, under the circumstances, the Board finds that a 
dose assessment must be made and further development 
undertaken pursuant to 38 C.F.R. § 3.311, should the dose 
assessment reveal a positive value. 

Although the Board regrets any further delay involved in 
again remanding this case, a remand is necessary in order to 
ensure full compliance with the requirements of 38 C.F.R. 
§ 3.311.  This case is accordingly remanded for the following 
actions:

1.  The RO should review the record and 
ensure that all available records 
pertinent to the veteran's claimed 
radiation exposure have been obtained and 
associated with the claims folder.  If 
necessary, the service department or 
other appropriate official repositories 
of such information should be contacted 
and pertinent records obtained.  The RO 
should then forward all such records to 
the VA Undersecretary for Health, who 
will be responsible for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.  The RO 
should undertake any appropriate action 
suggested by the Under Secretary for 
Health in the event that it cannot 
provide a dose estimate for the veteran.

2.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).
See, however, Wandel v. West, 11 Vet. 
App. 200, 205 (1998) [holding that absent 
competent evidence of radiation exposure, 
VA is not required to forward a claim to 
the Under Secretary for Benefits].

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant and her 
accredited representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


  The Board notes that the appellant has argued that the veteran died of "blood and bone cancer" rather than 
prostate cancer and that certain specific presumptions pertaining to such cancers should be applied.  
However, see Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998) [upholding denial of service connection for a cancer 
listed in 38 U.S.C.A. § 1112(c) (radiogenic cancers) in light of evidence that that the cancer resulted from 
metastasis of a cancer not listed in that statute].  In any event, as discussed above, the distinction between 
primary site cancer and metastatic cancer has been rendered moot, at least in this case, by the recent change 
in VA regulations.



- 5 -
